F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 19 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    MILTON G. LEE,

                Plaintiff-Appellant,

    v.                                                    No. 99-7040
                                                    (D.C. No. 98-CV-231-S)
    ROBERT HAZELWOOD,                                     (E.D. Okla.)
    Correctional Counselor at D.O.C.;
    OKLAHOMA DEPARTMENT OF
    CORRECTIONS,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Milton G. Lee appeals from the district court’s order dismissing

his action, brought pursuant to 42 U.S.C. § 1983, as frivolous under 28 U.S.C.

§ 1915(e). We dismiss the appeal.

      Lee, an inmate in the Oklahoma state prison system, was found guilty of

five misconduct charges for violating prison rules. He was punished with

disciplinary segregation, loss of earned and emergency time credits, fines totaling

$225.00, and reclassification from minimum to maximum security status.

      In his complaint, Lee alleged the hearing procedures violated his

constitutional right to procedural due process because (1) he was found guilty

without an adequate statement of reasons for the findings, (2) he was deprived of

liberty by the change of his security status and the loss of his credits, and (3) he

was deprived of his property because the fine was taken from his institutional

draw account. He also alleged he was denied his administrative remedies because

written dispositions were withheld from him thus preventing his appeal.

      The district court thoroughly discussed Lee’s claims in its order dismissing

this action. We find no reversible error in that order. Therefore, we DISMISS

this appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B) for substantially the

reasons stated by the district court in its order of March 17, 1999. We consider

the district court’s disposition as one “prior occasion” and our dismissal of the

frivolous appeal as a second “prior occasion” for purposes of the three-strikes


                                          -2-
provision set out in 28 U.S.C. § 1915(g).      See Jennings v. Natrona County

Detention Ctr. Med. Facility , 175 F.3d 775, 780-81 (10th Cir. 1999). We remind

Lee that he remains obligated to pay all installments of the deferred appellate

filing fee until it is paid in full. No exception is made for dismissed appeals.    See

Jennings , 175 F.3d at 781; see, e.g. , 28 U.S.C. § 1915(b)(2).      The mandate shall

issue forthwith.



                                                          Entered for the Court



                                                          James E. Barrett
                                                          Senior Circuit Judge




                                             -3-